      Case 2:18-cv-14046-GGG-MBN Document 186 Filed 01/28/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    TAYLOR ENERGY COMPANY LLC                                                   CIVIL ACTION

    VERSUS                                                           NO: 18-14046 c/w 18-14051

    CAPTAIN KRISTI M. LUTTRELL, IN                           ORDER PERTAINS TO: 18-14046
    HER OFFICIAL CAPACITY AS
    FEDERAL ON-SCENE COORDINATOR                                                    SECTION: T
    FOR THE MC20 UNIFIED COMMAND,
    ET AL.
                                   ORDER

        On May 24, 2019, Defendants Captain Kristi M. Luttrell, in her official capacity as Federal

On-Scene Coordinator for the MC20 Unified Command, and the United States of America, acting

by and through the United States Coast Guard (collectively, “Federal Defendants”) filed the

Federal Defendants’ Motion for Summary Judgment,1 and noticed it for submission on July 3,

2019.

        On June 13, 2019, Taylor Energy Company, LLC’s Motion to Continue the Submission

Date on Federal Defendants’ Motion for Summary Judgment2 was granted and the submission date

was continued without a new date.3

        IT IS ORDERED that the Federal Defendants’ Motion for Summary Judgment4 is set for

submission on February 19, 2020.

        New Orleans, Louisiana, on this 28th day of January, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE

1
  R. Doc. 105
2
  R. Doc. 110.
3
  R. Doc. 118.
4
  R. Doc. 105.
